

116 HR 1596 IH: To direct the Joint Committee on the Library to obtain a statue of Shirley Chisholm for placement in the United States Capitol.
U.S. House of Representatives
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1596IN THE HOUSE OF REPRESENTATIVESMarch 7, 2019Ms. Clarke of New York (for herself, Mr. Brown of Maryland, Mrs. Watson Coleman, Ms. Johnson of Texas, Ms. Norton, Mr. Lewis, Mr. Meeks, Mr. Veasey, Mr. Payne, Mr. Carson of Indiana, Mr. Jeffries, Mr. Richmond, Mr. Hastings, Mr. Butterfield, Mr. Clyburn, Mr. Johnson of Georgia, Mrs. Lawrence, Ms. Bass, Mrs. Beatty, Mr. McEachin, Ms. Pressley, Mr. Evans, Ms. Plaskett, Ms. Lee of California, Ms. Wilson of Florida, Mr. Thompson of Mississippi, Ms. Fudge, Mrs. McBath, and Mrs. Demings) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo direct the Joint Committee on the Library to obtain a statue of Shirley Chisholm for placement
			 in the United States Capitol.
	
		1.Placement of statue of Shirley Chisholm in United States Capitol
 (a)Obtaining StatueNot later than 5 years after the date of the enactment of this Act, the Joint Committee on the Library shall enter into an agreement to obtain a statue of Shirley Chisholm, under such terms and conditions as the Joint Committee considers appropriate consistent with applicable law. The Joint Committee may authorize the Architect of the Capitol to enter into the agreement and related contracts required under this subsection on its behalf, under such terms and conditions as the Joint Committee may require.
 (b)PlacementThe Joint Committee on the Library shall place the statue obtained under subsection (a) in a suitable permanent location in the United States Capitol.
 (c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act, and any amounts so appropriated shall remain available until expended.
			